

115 HR 7013 IH: Phoenix VA Congressional Oversight Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7013IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Biggs introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to improve the ability of Members of Congress to assist constituents with respect to benefits for veterans. 
1.Short titleThis Act may be cited as the Phoenix VA Congressional Oversight Act. 2.Pilot program to improve constituent services (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program to improve the ability of Members of Congress to assist constituents pursuant to subsections (b) and (c). 
(b)Congressional Relations TeamIn carrying out the pilot program under subsection (a), the Secretary shall establish a dedicated congressional relations team at the location specified in subsection (d). Such team shall consist of employees of the Department of Veterans Affairs whose only duties relate to assisting Members and committees of Congress with respect to casework issues at each health care system of the Department in such location. (c)Use of spaceUpon request of any Member of Congress from the State of the location specified in subsection (d), the Secretary shall authorize the Member to use a facility of the Department at such location for the purposes of meeting with constituents of the Member. 
(d)LocationThe Secretary shall carry out the pilot program in Arizona, including at the Phoenix health care system of the Department. (e)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program under subsection (a), including whether the Secretary recommends expanding such pilot program.  
